Exhibit 10.9

 

WAIVER AGREEMENT

 

This WAIVER AGREEMENT (this “Agreement”) is made and entered into as of November
[●], 2017 by and between MoviePass, a Delaware corporation (the “Company”), and
Helios and Matheson Analytics Inc. (“Helios”). In this Agreement, the Company
and the Helios are sometimes referred to singularly as a “party” and
collectively as the “parties”.

 

WHEREAS, on August 15, 2017, Helios and the Company entered into that certain
Securities Purchase Agreement, as it was amended on October 6, 2017, pursuant to
which Helios will acquire a majority stake in the Company (the “MoviePass SPA”);

 

WHEREAS, Helios has entered into that certain Securities Purchase Agreement,
dated as of November [●], 2017 (the “SPA”) for the purpose of acquiring
financing for, among other things, an additional investment in the Company (the
“Financing”);

 

WHEREAS, pursuant to the SPA, the Company is obligated to produce certain
deliverables and will execute a Guaranty Agreement guaranteeing Helios’
obligations under the SPA;

 

WHEREAS, pursuant to the terms of the SPA, the Company is required to waive its
right to terminate the MoviePass SPA under Section 7.18 of the MoviePass SPA;
and

 

WHEREAS, pursuant to the terms of the SPA, the Company is required to waive the
closing obligations of Helios under Section 6 of the MoviePass SPA.

 

NOW, THEREFORE, in consideration of the mutual covenants of the parties as
hereinafter set forth and for other good and valuable consideration, including
the benefits the Company will receive from the Financing, the receipt and
sufficiency of which is hereby acknowledged, the parties hereby agree as
follows:

 

AGREEMENT

 

1. Waiver.

 

(a) The Company hereby irrevocably waives its rights to terminate the MoviePass
SPA for any reason, including pursuant to Section 7.18 of the MoviePass SPA.

 

(b) The Company hereby (i) irrevocably waives all closing obligations of Helios
set forth in Section 6 of the MoviePass SPA and (ii) covenants to use its
commercially reasonable efforts to close the transactions under the MoviePass
SPA as soon as practicable.

 

(c) This Agreement is a one-time waiver and limited to the matters expressly
waived herein and should not be construed as an indication that the Company
would be willing to agree to any future modifications to or waiver of any of the
terms of the MoviePass SPA, or any modifications to or waiver of any default
that may exist or occur thereunder. Except as expressly set forth above, the
terms and conditions of the MoviePass SPA shall remain in full force and effect
and each of the parties reserves all rights with respect to any other matters
and remedies

 

2. Miscellaneous.

 

(a) This Agreement contains the entire agreement of Helios and the Company with
respect to the specific subject matter hereof and supersedes all prior
agreements and understandings, oral or written, with respect to such specific
matters. This Agreement shall be binding upon and inure to the benefit of the
parties and their successors and permitted assigns. This Agreement may not be
amended, modified or supplemented, and no provision of this Agreement may be
waived, other than by a written instrument duly executed and delivered by a duly
authorized officer of each party hereto.

 



   

 

 

(b) All questions concerning the construction, validity, enforcement and
interpretation of this Agreement shall be governed by and construed and enforced
in accordance with the internal laws of the State of New York, without regard to
the principles of conflicts of law thereof. Each party agrees that all legal
proceedings concerning the interpretations, enforcement and defense of the
transactions contemplated by this Agreement (whether brought against a party
hereto or its respective affiliates, directors, officers, shareholders,
partners, members, employees or agents) shall be commenced exclusively in the
state and federal courts sitting in the City of New York. Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in the City of New York, Borough of Manhattan for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any action or proceeding, any claim that it
is not personally subject to the jurisdiction of any such court, that such
action or proceeding is improper or is an inconvenient venue for such
proceeding. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such action or proceeding by mailing a
copy thereof via registered or certified mail or overnight delivery (with
evidence of delivery) to such party at the address in effect for notices to it
under this Agreement and agrees that such service shall constitute good and
sufficient service of process and notice thereof. Nothing contained herein shall
be deemed to limit in any way any right to serve process in any other manner
permitted by law. If any party hereto shall commence an action or proceeding to
enforce any provisions of this Agreement, then, the prevailing party in such
action or proceeding shall be reimbursed by the non-prevailing party for its
reasonable attorneys’ fees and other costs and expenses incurred with the
investigation, preparation and prosecution of such action or proceeding.

 

(c) This Agreement may be executed in any number of counterparts, each of which
when so executed shall be deemed to be an original and, all of which taken
together shall constitute one and the same Agreement. In the event that any
signature is delivered by facsimile transmission, such signature shall create a
valid binding obligation of the party executing (or on whose behalf such
signature is executed) the same with the same force and effect as if such
facsimile signature were the original thereof.

 

[SIGNATURE PAGE FOLLOWS]

 

 2 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Waiver Agreement to be
duly executed on the day and year first above written. 

 



  MoviePass Inc.       By: /s/ Mitch Lowe   Name:  Mitch Lowe   Title: Chief
Executive Officer

 

 3 

 

 



HELIOS AND MATHESON ANALYTICS INC.         By: /s/ Ted Farnsworth   Name:  Ted
Farnsworth   Title: Chief Executive Officer  

 



 4 

